DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's submission filed on 20 Oct. 2021 has been entered. 
Claims 1-20 are currently pending and are considered here.

Withdrawn Objections/Rejections
The objection to claims 1-20 is withdrawn in view of the amendments to claim 1 in the Response of 20 Oct. 2021.
The rejection of claims 1-20 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement relating to the negative limitation excluding PCR is withdrawn in view of the claim amendments in the Response of 20 Oct. 2021.
The rejection of claims 1-7 and 11-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hyman is withdrawn in view of the claim amendments/arguments in the Response of 20 Oct. 2021.
The rejections under pre-AIA  35 U.S.C. 103(a) of claim 8 over the combination of Hyman in view of Henry, and of claim 9 over the combination of Hyman in view of Rubin are withdrawn in view of the claim amendments/arguments in the Response of 20 Oct. 2021.
The rejections on the ground of nonstatutory double patenting over copending Application No. 15/983324 and U.S. Patent Nos. 10,006,076 and 8,877,459 are withdrawn in view of the claim amendments/arguments in the Response of 20 Oct. 2021.

Claim Rejections - 35 USC § 112, 1st para. (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a step of “separating the microbes from the destroyed blood particles by pelleting or sedimenting the microbes in a form substantially depleted of red color”.  The specification describes a deposit of microbes formed by centrifugation “which, if visible at all, is purely white” (US20160130631 at [0041]; see also, [0052] describing a “purely white” deposit).  There is no disclosure in the specification of separated microbes in a form “substantially” or partially depleted of color.  Moreover, the description relating to color is limited to that of a pellet produced by centrifugation (see cited paragraphs above).  There is no disclosure of forming a color-less/color-depleted sample via filtration, and since filtration achieves separation via a substantially different means than centrifugation one skilled in the art would not conclude that the disclosure relating to a centrifugation pellet would necessarily apply to a filtered sample.  As such, the claims comprise new matter.

Claim Rejections - 35 USC § 112, 2nd para. (indefiniteness)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially depleted” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes a deposit of microbes formed by centrifugation “which, if visible at all, is purely white” (US20160130631 at [0041]; see also, [0052] describing a “purely white” deposit).  There is no disclosure in the specification of separated microbes in a form “substantially” or partially depleted of color, nor of any standard for ascertaining what degree of depletion would constitute “substantially depleted”.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657